DETAILED ACTION
This office action is responsive to the amendment filed 10/23/2020.  As directed, claims 21, 28, 34, 39, 40, and 44 have been amended, claims 45-51have been added, and claims 1-20 were previously canceled.  Thus claims 21-51 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-24, 26 and 28-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seakins et al. (6,918,389) in view of Milewicz (6,010,118) in view of Yagnik (5,512,732) and Schmitz (2,617,010).
Regarding claims 21 and 25, Seakins discloses a respiratory apparatus for delivering breathable gas to a patient’s airways (col. 2 lines 35-60)  the respiratory apparatus comprising: a flow generator (col. 4 lines 28-40) configured to pressurize the breathable gas; a humidifier (1) configured to humidify the breathable gas by vaporizing water (col. 3 lines 60-65); the humidifier comprising tube (1, 19) arranged to hold a body of water (6, 21, 23, 25);  a gas flow path (2, 4)  leading from the flow generator (ventilator) to the humidifier (1) and from the humidifier (1) to a patient interface (13, 17); and a heater (12) positioned within the gas flow path (i.e. tubing 11), a portion of the heater (22, 24, 20) configured to heat at a location adjacent the surface of the body of water (as shown, the heaters 22, 24 are located on the surface).

The modified Seakins substantially teaches the claimed invention except for the heater is comprising multiple separately controllable heating zones.  However, Yagnik teaches multiple separately controllable heating zones (abstract lines 1-8, col. 8 lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heater of the modified Seakins to include separately controllable zones as taught by Yagnik to provide the advantage of enhanced responsiveness and reduce overheating.
Seakins discloses the at least one zone (22, 24) in the humidifier portion (1) of the gas flow path but does not specifically disclose the heater is configured to move relative to wall of the humidification tub to thereby float on the body of the water, wherein the continuous heater is configured to heat the body of water from a location adjacent the surface of the water.  However, Schmitz discloses the heater (10) is configured to float on the body of the water (col. 1 lines 5-10) and thereby he t the water from a location adjacent the surface (col. 2 lines 15-50).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heater of the modified Seakins to include s floating portion as taught by Schmitz to provide the advantage of enhanced ability to maintain contact with the water as water level decreases.

Regarding claims 23, 39, and 44, the modified Seakins discloses the multiple separately controllable heating zones are in parallel relative to each other (abstract lines 1-5, col. 6 lines 28-32 of Yagnik).
Regarding claim 24, the modified Seakins (see fig. 1 of Milewicz) discloses in fig. 1 the heater (7) having one zone in a humidifier portion (10) of the gas flow path and at least one zone in an air delivery tube (5) portion of the gas flow path and the modified Seakins discloses the zones are separately controllable (col. 8 lines 20-35 of Yagnik).
Regarding claim 26, the modified Seakins discloses the continuous heater (7; fig. 1 of Milewicz) is a flexible elongate heating filament in the form of a wire heater (col. 4 lines 25-30 and 50-60 of Milewicz disclose the wire is flexibly threaded through the components).
Regarding claim 28, the modified Seakins teaches a controller configured to control different sections of the continuous heater according to different heating profiles (col. 2 lines 50-60 of Yagnik discloses a profile based on temperature) and the heater configured to float and thereby be supported by a surface of the water (col. 1 lines 5-10 of Schmitz).
Regarding claims 29-31, the modified Seakins discloses the controller is configured to control a first section of the continuous heater based on a first heating profile (col. 5 lines 1-10 and 60-65, col. 8 lines 15-30 of Yagnik disclose separately controlling at least 3 zones based on temperature) but does not specifically disclose the first zone is  in a humidifier portion of the gas flow path, the  second section of the continuous heater in an air delivery tube portion the  third section of the continuous heater in a flow generator coupling portion of the gas flow path.  However, Yagnik teaches the cable can be made of as many zones as required (col. 5 lines 60-
Regarding claim 32, Seakins discloses a heated zone in the humidifier (1) and the modified Seakins discloses the third heating profile is based on a temperature (col. 6 lines 55-65 of Yagnik).
Regarding claim 33, the modified Seakins discloses the controller is configured so that only one section is operated at a time (col. 6 lines 50-65 of Yagnik discloses operating one switch).
Regarding claim 34, Seakins discloses a heating system (12, 22, 24) in the as flow path and the modified Seakins discloses in fig. 1 of Milewicz an interconnected heater (7) for the as flow path (tubing) and humidifier (10) and the modified Seakins discloses in fig. 5 and 8 of Yagnk an interconnected heating system with a plurality of independently controllable heating zones (abstract lines 1-5 of Yagnik) and the heater configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz).
Regarding claims 35 and 42, the modified Seakins discloses the interconnected heating system comprises a plurality of multiplexed heaters (as shown in figs. 5 and 8 of Yagnik, the heaters 38 are connected).
Regarding claim 36, the modified Seakins discloses each heating zone is associated with a different heating circuit (as shown in figs. 5 and 8 of Yagnik, each hater 38 is on a parallel circuit).

Regarding claim 40, the modified Seakins  discloses the controller is configured to control a first section of the continuous heater based on a first heating profile (col. 5 lines 1-10 and 60-65, col. 8 lines 15-30 of Yagnik disclose separately controlling at least 3 zones based on temperature) but does not specifically disclose the first zone is  in a upstream of the humidifier, the  second section of the continuous heater in the humidifier, and the third section of the continuous heater downstream of the humidifier.  However, Yagnik teaches the cable can be made of as many zones as required (col. 5 lines 60-65) based on different environments.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have located the zones along the wire as each changing location of the generator, tubing, and humidifier to provide the advantage of enhanced environmental accommodation for effective heating and to reduce overheating.
Regarding claim 41, Seakins discloses a humidification tub (1) arranged to hold a body of water (23, 25) and heating zones (22, 24) being arranged for heating the body of water at the surface (col. 6 lines 20-30).
Regarding claim 45, the modified Seakins discloses the multiple separately controllable heating zones includes the portion of the continuous heater (23, 24; fig.s 3, 4 of Seakins) configured to move with the surface of the body of water and is configured to increase the humidity of the breathable gas to a predetermined humidity level (col. 5 lines 30-40, col. 6 lines 20-30 of Seakins disclose heating to a predetermined level to reduced relative humidity).	

Regarding claim 47, Seakins discloses the predetermined temperature is a temperature below which water condenses out of the breathable gas (col. 5 lines 10-40 of Seakins disclose heating to a predetermined level to reduced relative humidity and condensation).
Regarding claim 48, the modified Seakins discloses the multiple separately controllable heating zones includes a portion of the continuous heater (7; fig. 1 of Milewicz) located upstream of the humidifier (10) and is configured to increase the temperature of the breathable gas to a predetermined temperature (col. 4 lines 60-65 of Milewicz discloses a predetermined heating profile).
Regarding claim 49, Seakins discloses a heating system (12, 22, 24) in the gas flow path and the modified Seakins discloses in fig. 1 of Milewicz an interconnected heater (7) for the gas flow path (tubing) and humidifier (10) and the modified Seakins discloses in fig. 5 and 8 of Yagnk an interconnected heating system with a plurality of independently controllable heating zones (abstract lines 1-5 of Yagnik) and the heater configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz).  Thus, the interconnected floating portion is arranged with the heating portions within the upstream and downstream tubes.
Regarding claim 50, Seakins discloses controlling a second heating zone (22, 23) in the humidifier to reach a threshold humidity while separately controlling third heating zone (12) downstream of the humidifier to maintain above a threshold temperature (temperature which 
Regarding claim 51, Seakins discloses controlling a second heating zone (22, 23) in the humidifier to reach a threshold humidity while separately controlling third heating zone (!2) downstream of the humidifier to maintain above a threshold temperature (temperature which would cause condensation) to reduce condensation  (col. 5 lines 10-40, col. 6 lines 5-15).  The modified Seakisn discloses a first heating zone (7; fig. 1 of Milewicz) upstream of humidifier (10) heated according to a profile (col. 4 lines 60-65).  The modified Seakins also discloses the controller is configured to control multiple sections including a first section of the continuous heater based on a first heating profile (col. 5 lines 1-10 and 60-65, col. 8 lines 15-30 of Yagnik disclose separately controlling at least 3 zones based on temperature) but does not specifically . 

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seakins in view of Milewicz and Yagnik, as applied to claim 21 above, and further in view of Daniel et al. (6.050,260).
Regarding claim 27, Seakins discloses an air delivery tube (13) downstream of the humidifier (1) and a patient interface (17) connected to the air delivery tube but does not teach the interface configured to sealingly engage the patient’s face.  However, Danielle teaches a patient interface (2, 11) for sealingly engaging a patient’s face (col. 3 lines 40-50 disclose a nasal mask for CPAP which thus includes a seal).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the tube of Seakins with a sealing patient interface as taught by Danielle to provide the advantage of less invasive fluid delivery for various users.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 21, 28, 34, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 67 of U.S. Patent No. 9,440,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claim. For example, the patented claim recites a humidification chamber not found in the instant claims.  In the instant claims, all structures are found in the patented claim.  Any infringement over the patented claim would also infringe the instant claims. Thus, the instant claims do not differ in scope over the patented claim.


Response to Arguments










Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 last 3 paragraphs through page 9 last paragraph that Seakins, Milecwiz and Yagnak do not disclose a body of water and heater configured to move therewith. Examiner notes that Seakins teaches in figs. 3 and 4 that the materials 22, 24 sit one surface of the water and does not disclose that they are fixed.  However, Schmitz teaches the heater configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz). Thus, the combination of Seakins and Schmitz teaches this limitation as claimed. ‘’
st –3rd paragraph that Schmitz does not teach heating the water from a location near the surface.  Examiner respectfully disagrees.  As shown in figs. 3 and 5, the entire heater (10) floats on the water near the surface.  As further shown in fig. 2, the water is heated at location of the absorbent material of the heating unit 18 which is adjacent the surface).  Thus, Schmitz teaches this limitations claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LaToya M Louis/Primary Examiner, Art Unit 3785